Case 1:20-cv-01596-LDH-RER Document 19 Filed 09/17/20 Page 1 of 1 PageID #: 79


                                                                 Littler Mendelson, P.C.
                                                                 900 Third Avenue
                                                                 New York, NY 10022.3298




                                                                 Eli Z. Freedberg
                                                                 212.583.2685 direct
                                                                 212.583.9600 main
                                                                 212.954.5011 fax
                                                                 efreedberg@littler.com

September 17, 2020




VIA ECF

Magistrate Judge Ramon E. Reyes, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East, Rm. N208
Brooklyn, New York 11201

Re:      Rodriguez, et al. v. Cricket Wireless LLC., et al.
         Index No.: 1:20-cv-01596

Dear Judge Reyes:

This firm represents Cricket Wireless LLC in the above-referenced matter. We write in support of
Plaintiff’s Pre-Motion Letter to Enforce the Settlement Agreement (Dkt. 18) and wish to clarify a
point raised in the letter. Defendant Cricket Wireless LLC has not attempted to withdraw from the
agreement and respectfully joins Plaintiff in the request for this Court to enforce the parties’
finalized settlement agreement. In addition, Paragraph 3 of the Memorandum of Understanding
regarding Settlement Terms explicitly states that the Settlement Amount shall be exclusively paid
by Defendants Mayer Vaknin, Kim Velez and/or Wireless BBS. (See Dkt 18, Ex. 2). Accordingly,
while Defendant Cricket Wireless LLC is a released party it has no obligations to fund the
settlement.

Respectfully submitted,



Eli Z. Freedberg

EZF/mbm

CC: All counsel of record (via ECF)




  littler.com
